UNITED STATES COURT DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICHARD BERGER, for himself and on                 Civ. No.:
 behalf of all others similarly situated,
                                                    ECF Case
                        Plaintiffs,
                                                    RULE 7.1 DISCLOSURE STATEMENT
          against

 NEW YORK UNIVERSITY,

                        Defendants.



Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable Judges and Magistrate

Judges of the Court to evaluate possible disqualification or recusal, the undersigned counsel for

defendant New York University (“NYU”) hereby certifies that NYU has no parent corporation,

and that no publicly held corporation owns 10% or more of its stock.


 Dated:      January 9, 2019                       DLA PIPER LLP (US)
             New York, New York

                                                   By: /s/ Joseph A. Piesco
                                                       Joseph A. Piesco, Jr.
                                                       Garrett D. Kennedy
                                                       DLA PIPER LLP (US)
                                                       1251 Avenue of the Americas 27th Floor
                                                       New York, New York 10020-1104
                                                       Telephone: (212) 335-4500
                                                       Facsimile: (212) 335-4501

                                                        Attorneys for Defendant
                                                        New York University
